DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed December 21, 2020 and the correspondence received through March 18, 2021
Claims 1-57 are canceled.
Claims 58-78 are new.
Claims 58-78 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,929,876 B2 (hereinafter “’876 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Claims 1-17 of the ’876 patent disclose the features of present claims 58-78.

Information Disclosure Statement
The information disclosure statement submitted March 18, 2021 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 58-78 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 58-78 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 58-78 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 58-78 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 58, 65, and 72 recite providing each of one or more promotions, provid[ing] a search request; receiving the search request, the search request being indicative of at least one promotion from among the one or more promotions; performing a search of a promotion database for the at least promotion; determining, subsequent to the search of the promotion database, that the at least one promotion is not present in a current inventory and is unavailable for purchase; subsequently, due to the at least one promotion not being present in the current inventory, updating, in the promotion database, a consumer specific demand list, the consumer specific demand list comprised of each of one or more requested promotions that (a) were previously searched for, (b) determined not to be present in the current inventory at the time of the previous searching and (c) not yet available in the current inventory; subsequent to the generation of the consumer specific demand list, determining an availability of the at least one promotion; and subsequent to the determination of the availability of the at least one promotion, providing a notification indicating that the at least one Claims 59-64, 66-71, and 73-78 further specify characteristics of the data used in the algorithms highlighted above and found in the independent claims.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above (excluding the providing a notification feature) are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors.
Thus, the concepts set forth in claims 58-78 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 58, 65, and 72 recite a user interface for receiving and displaying information, the promotions displayed with a link or selectable button, and causing display of a notification, at the user interface. Claims 61, 68, and 75 recite updating the display with an icon or link. Claim 65 also recites a memory and a processor for implementing the claimed method steps. Claim 72 also recites a non-transitory computer-readable storage medium. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the user interface, link, selectable button, icon, memory, processor, and non-transitory computer-readable storage medium—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0057]-[0067]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send or receive information and display it (or update a display to display other information) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See 
Thus, claims 58-78 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 58-78 are directed to abstract ideas.

Step 2B
Claims 58-78 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to send or receive information and display it (or update a display to display other information) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 58-78, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 58-60, 62-67, 69-74, and 76-78 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Argue et al. (U.S. Pub. No. 2014/0180865 A1) (hereinafter “Argue”).

Claims 58, 65, and 72: Argue, as shown, discloses the following limitations:
providing, via a user interface, each of one or more promotions, each of the one or more promotion displayed with a link or a selectable button, that when selected provides a search request (see also at least ¶ [0017]: shopping list application server 120 is adapted to receive data from customer smartphone app 150 regarding one or more retail items selected by customer and added to a shopping list; see also at least ¶ [0034]: referring now to FIG. 4, a customer may attempt to add an item to the customer’s shopping list when that item is already out of stock at the preferred store; see also at least ¶ [0035]: referring now to FIG. 5, a customer may have added an item to the customer’s shopping list that was out of stock at the preferred store but subsequently came in stock. In such a case, alert 370 may be displayed by customer smartphone app 150 on smartphone 300. The customer may be presented with the option to remove the in-stock item from the customer’s shopping list by selecting remove object 380. Alternatively, the customer may choose to keep the in-stock item in the shopping list by selecting object 390); 
receiving, via the user interface, the search request, the search request being indicative of at least one promotion from among the one or more promotions (see at least ¶ [0017]: shopping list application server 120 is adapted to receive data from customer smartphone app 150 regarding one or more retail items—i.e., promotions—selected by customer and added to a shopping list. Shopping list application server 120 can transmit identification codes regarding such selected retail items to notification module 140; see also at least ¶ [0023]: customer smartphone app 150 is adapted to receive inputs from a customer representing products to be added to the customer’s shopping list. The shopping list may be stored in local memory on the mobile computing device or may be stored at shopping list application server 120. ; 
performing a search of a promotion database for the at least promotion (see at least ¶ [0016]: shopping list item notification system 100 comprises product inventory database 110, shopping list application server 120, customer location module 130, and notification module 140. Product inventory database 110 is adapted to store data related to items. Particularly, product inventory database 110 may maintain inventory status data for items. The stored data may include an inventory status for each item at particular retail store branches. In an embodiment, product inventory database 110 includes an update module by which the stored inventory status may be updated to reflect current information. The update module may employ a system that is automatically updated by receiving and analyzing transaction information and determining an item's resulting inventory therefrom; see also at least ¶ [0021]: notification module 140 is adapted to receive identification codes for products included on the customer’s shopping list and query product inventory database 110 for the inventory status of those products at a selected retail store branch. The selected retail store branch may comprise a customer's preferred store branch or other store branch into which the customer has entered or may shortly enter; see also at least ¶¶ [0027] and [0030]-[0031]); 
determining, subsequent to the search of the promotion database, that the at least one promotion is not present in a current inventory and is unavailable for purchase (see at least ¶ [0022]: notification module 140 may periodically query product inventory database 110 for updates with respect to a product inventory status. Alternatively, notification module 140 may be adapted to query product inventory database 110 upon certain conditions being met, such as the customer opening the shopping list smartphone app 150. In alternative embodiments, product inventory database 110 is adapted to associate certain products and retail store branches with a customer who has added such products to the customer ; 
subsequently, due to the at least one promotion not being present in the current inventory, updating, in the promotion database, a consumer specific demand list, the consumer specific demand list comprised of each of one or more requested promotions that (a) were previously searched for, (b) determined not to be present in the current inventory at the time of the previous searching and (c) not yet available in the current inventory (see at least ¶ [0032]; see also at least ¶ [0034]: referring now to FIG. 4, a customer may attempt to add an item to the customer's shopping list when that item is already out of stock at the preferred store. In such a case, alert 350 may be created by customer smartphone app 150 on smartphone 300. The customer may be presented with a list of potential substitute items 330, which the customer may selectively add to the shopping list by selecting a corresponding replace object 335. Alternatively, the customer may choose to add the out-of-stock item to the shopping list by selecting object 360; see also at least ¶ [0035]); 
subsequent to the generation of the consumer specific demand list, determining an availability of the at least one promotion (see at least ¶ [0022]: notification module 140 may periodically query product inventory database 110 for updates with respect to a product inventory status. Alternatively, notification module 140 may be adapted to query product inventory database 110 upon certain conditions being met, ; and 
subsequent to the determination of the availability of the at least one promotion, causing display of a notification, at the user interface, indicating that the at least one promotion associated with the at least one consumer request is now available (see at least ¶ [0022]: upon a change in the inventory status of a product that is on a customer’s shopping list, product inventory database 110 can transmit an inventory update signal to notification module 140 regarding the change in inventory status, which may cause the notification module 140 to direct shopping list application server 120 to transmit an alert to customer smartphone app 150 regarding the change in inventory status. An inventory update signal may be transmitted by product inventory database 110 in response to a change in inventory status for products listed in multiple shopping lists of various customers. In alternative embodiments, product inventory database 110 is adapted to transmit an inventory update signal in response to an inventory change for products listed on active shopping lists. Active shopping lists may include shopping lists that have been viewed, retrieved, and/or updated within a certain timeframe; see also at least ¶ [0024]: customer smartphone app 150 is further adapted to receive an alert signal from shopping list application server 120 regarding a change in inventory status for one or more products that the customer has previously added to the shopping list. The customer smartphone app 150 may alert the customer with a visual notification, an audible notification, a haptic stimulus, or combinations thereof. A user preference may be input to the smartphone app 150 by the customer to select a preferred alert method; see also at least ¶ [0028]: in operation, item notification system 100 is adapted to provide a notice to a customer when a particular item has become out-of-stock or has become in-stock at a selected and/or preferred store branch; see also at least ¶¶ [0033]-[0035]).
Argue discloses several architectures for implementing techniques discussed above (see at least ¶ [0012]: any combination of one or more computer-usable or computer-readable media may be utilized. 

Claims 59, 66, and 73: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
upon the determination of the availability of the at least one promotion, dynamically modifying the consumer specific demand list, in the promotion database (see at least ¶ [0032]; see also at least ¶ [0034]: referring now to FIG. 4, a customer may attempt to add an item to the customer’s shopping list when that item is already out of stock at the preferred store. In such a case, alert 350 may be created by customer smartphone app 150 on smartphone 300. The customer may be presented with a list of potential substitute items 330, which the customer may selectively add to the shopping list by selecting a corresponding replace object 335. Alternatively, the customer may choose to add the out-of-stock item to the shopping list by selecting object 360; see also at least ¶¶ [0016], [0020], [0030] and [0035]).

Claims 60, 67, and 74: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
wherein the dynamic modification comprises removing elements of the consumer specific demand list associated with the at least one promotion now determined to be available (see at least ¶ [0032]; see also at least ¶ [0034]: referring now to FIG. 4, a customer may attempt to add an item to the customer’s shopping list when that item is already out of stock at the preferred store. In such a case, alert 350 may be .

Claims 62, 69, and 76: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
updating, in the promotion database, an aggregated list of consumer searched promotions, the aggregated list comprising each of one or more requested promotions from each of a plurality of consumers (see at least ¶ [0022]: upon a change in the inventory status of a product that is on a customer's shopping list, product inventory database 110 can transmit an inventory update signal to notification module 140 regarding the change in inventory status, which may cause the notification module 140 to direct shopping list application server 120 to transmit an alert to customer smartphone app 150 regarding the change in inventory status. An inventory update signal may be transmitted by product inventory database 110 in response to a change in inventory status for products listed in multiple shopping lists of various customers; see also at least ¶¶ [0004] and [0015]).

Claims 63, 70, and 77: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
deriving a total demand for the at least one promotion, from an amount of instances that the at least one promotion is requested (see at least ¶ [0022]: upon a change in the inventory status of a product that is on a customer's shopping list, product inventory database 110 can transmit an inventory update signal to notification module 140 regarding the change in inventory status, which may cause the notification module 140 to direct shopping list application server 120 to transmit an alert to customer smartphone app 150 regarding the change in inventory status. An inventory update signal may be transmitted by product inventory database 110 in response to a change in inventory status for products .

Claims 64, 71, and 78: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
ranking the at least one promotion among each of one or more other requested promotions (see at least ¶ [0016]: shopping list item notification system 100 comprises product inventory database 110, shopping list application server 120, customer location module 130, and notification module 140. Product inventory database 110 is adapted to store data related to items. Particularly, product inventory database 110 may maintain inventory status data for items. The stored data may include an inventory status for each item at particular retail store branches. In an embodiment, product inventory database 110 includes an update module by which the stored inventory status may be updated to reflect current information. The update module may employ a system that is automatically updated by receiving and analyzing transaction information and determining an item's resulting inventory therefrom; see also at least ¶ [0021]: notification module 140 is adapted to receive identification codes for products included on the customer’s shopping list and query product inventory database 110 for the inventory status of those products at a selected retail store branch. The selected retail store branch may comprise a customer's preferred store branch or other store branch into which the customer has entered or may shortly enter; see also at least ¶¶ [0027] and [0030]-[0031]. The items are ranked along various metrics, including by availability, interest from user, and interest by user to be included on the shopping list); and 
generating one or more ranked lists, the one or more ranked lists configured for dynamic allocation to at least one first sales resource (see at least ¶¶ [0016], [0021], [0027, and [0030]-[0031] and the analysis above; see at least ¶¶ [0034]-[0035]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61, 68, and 75 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Argue et al. (U.S. Pub. No. 2014/0180865 A1) (hereinafter “Argue”) in view of Durand et al. (U.S. Pub. No. 2005/0245241 A1) (hereinafter “Durand”).

Claims 61, 68, and 75: Argue discloses the limitations as shown in the rejections above. Further, Argue, as shown, discloses the following limitations:
subsequent to the determination of the availability of the at least one promotion, updating display, at the user interface, of the consumer specific demand list to now comprise an icon or link to […] the at least one promotion (see at least ¶ [0032]; see also at least ¶ [0034]: referring now to FIG. 4, a customer may attempt to add an item to the customer’s shopping list when that item is already out of .

Although Argue discloses that a “user may enter specific desired products into a shopping list app to build a shopping list, and may later refer back to the shopping list while shopping” (see at least ¶ [0001]) and the alerts discussed above, Argue does not explicitly disclose that the icon or link is one to purchase the at least one promotion. 

However, Durand, as shown, teaches providing a link or icon to purchase the at least one promotion (see at least ¶ [0037]: systems and methods for ordering products and services from merchants by interacting with the content received, for example, in response to a search query. More specifically, in these embodiments, a deck that is delivered to the CDA client will include an interactive menu or other list of products or services. The user can interact with this menu, for example, by clicking on a menu item (represented by a hyperlink or icon), or by issuing a voice command (e.g., “order menu item 1”). This interaction triggers a transaction by which the user orders the menu item, which may be any good or service including food and products. The entire transaction can be completed with a single command such as a click, or several additional steps may be required, including for example, transmission of order details such as user identification information, payment method, fulfillment method (e.g., pickup, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mobile advertising techniques taught by Durand with the dynamic wish lists disclosed by Argue, because Durand teaches ¶ [0037] that by using its techniques, efficiencies can be obtained such that an “entire transaction can be completed with a single command such as a click.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mobile advertising techniques taught by Durand with the dynamic wish lists disclosed by Argue, because the claimed invention is merely a combination of old elements (the mobile advertising techniques taught by Durand and the dynamic wish lists disclosed by Argue), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising.
Bidgoli (U.S. Pub. No. 2014/0379513 A1) (customized deal generation); and
Denegri-Knott (“Redistributed consumer desire in digital virtual worlds of consumption.” Journal of marketing management 29.13-14 (2013): 1561-1579).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622